Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The Terminal Disclaimer filed 11/05/21 is approved and the double patenting rejection withdrawn.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims include the subject matter
“providing, by the one or more computers and to the client device, a set of first digital components and a digital component priority queue that indicates an order of presentation of the first digital components, wherein the digital component priority queue is configured to be accessed by the client device at a time of presenting an electronic document of the one or more electronic documents at the client device so as to select, from digital components specified in the digital component priority queue, a digital component to be presented with the electronic document when the electronic document is presented at the client device;”
This priority queue feature as claimed is further acted upon by the claimed subject matter 
“providing, by the one or more computers and to the client device, one or more second digital components that are received at the client device after the first digital components are received at the client device; and 
updating, by the one or more computers, the digital component priority queue at the client device to include the one or more second digital components, including causing the client device to insert the one or more second digital components into the digital component priority queue based on a priority indicator assigned to each second digital component.”.
Accordingly, this subject matter, when considering the claim as a whole, is considered to be novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DAVID R LAZARO/Primary Examiner, Art Unit 2455